DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 12/28/2021 has been fully considered and is attached hereto.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
One or more high power devices are all arranged on one side of the cooling device as in claim 1,

the one or more high-power devices are respectively configured with corresponding cooling devices, and the one or more high-power devices are respectively arranged on one side of the corresponding cooling devices, to make the working fluid inside the substrate evaporator directly absorb the heat generated by the high-power devices as in claim 1,
the limitations of claim 2,
the limitations of claim 3,
the limitations of claim 6,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “one or more high-power devices and one or more low-power devices” which is unclear.  How much power must a device consume to be considered “high-power” or “low-power”?  The written description does not provide any guidelines.  Appropriate correction is required.
Claims 2-8, 10 are rejected since they depend from claim 1 and thus inherit the deficiencies therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, as best understood by the Examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Takabayashi et al. (US 2021/0105912 – hereinafter, “Taka”) in view of Takabayashi (US 9,742,305 – hereinafter, “Taka ‘305”).
With respect to claim 1, Taka teaches (In Figs 1-4) an electrical device, comprising: a first box (3), a second box (4) arranged on one side of the first box (See Fig 4), and a power device (6) arranged inside the first box (See Fig 4); and wherein a cooling device (1) for cooling via thermosyphon is arranged inside the second box (See Fig 4); the cooling device comprises a substrate evaporator (10), a first condenser (End portion of 20) and a pipe (20), and the substrate evaporator is connected to the first condenser through the pipe (See Fig 2, the end portion of 20 which condenses the liquid is connected to the evaporator (10) via the pipe 20), wherein the power device comprises one or more high-power devices (¶ 0031) wherein the one or more high-power devices are all arranged on one side of the cooling device (See Fig 4).  Taka fails 
With respect to claim 2, Taka further teaches that the substrate evaporator (10) comprises one or more sub-evaporation areas (Areas of 10 where 13 exist, see Fig 2).
With respect to claim 3, Taka further teaches that the number of the first condenser is one or more, which is connected to the one or more sub-evaporation areas through the pipe in a one-to-one correspondence (See Fig 2 a pipe, each with its own condenser, one-to-one matched with a corresponding sub-evaporation area).

Claims 4, 7, and 10, as best understood by the Examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Taka in view of Taka ‘305 and further in view of Habert et al. (US 9,763,358 – hereinafter, “Habert”).
With respect to claims 4 and 7, Taka as modified by Taka ‘305 teaches the limitations of claim 1 as per above and Taka further teaches that a working fluid (14) is filled inside the substrate evaporator but fails to specifically teach or suggest that the cooling device further comprises a first box evaporator, and the first box evaporator is arranged inside the first box and that a working fluid is filled inside the first box evaporator.  Habert, however, teaches (In Fig 2) an electrical device comprising a first 
With respect to claim 10, Taka as modified by Taka ‘305 teaches the limitations of claim 1 as per above but fails to specifically teach or suggest a spoiler fan and a cooling fan, wherein, the spoiler fan is arranged inside the first box, to disturb the air inside the first box; the cooling fan is arranged inside the second box, to discharge the heat collected by the cooling devices from the second box.  Habert, however, teaches (In Fig 2) a spoiler fan (7) and a cooling fan (11), wherein, the spoiler fan is arranged inside a first box (2), to disturb the air inside the first box; the cooling fan is arranged adjacent the first box and adjacent a condenser (9), to discharge the heat collected by the cooling devices.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Habert with that of Taka, such that a spoiler fan is placed within the inside of the first box and a cooling fan is arranged inside the second box since doing so would facilitate cooling of the power device in the first box and cooling of the condenser in the second box.



Allowable Subject Matter
Claims 5-6, 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,791,650 to Tsukui et al. which teaches one or more high-power devices (E) which are respectively configured with corresponding cooling devices (14), and the one or more high-power devices are respectively arranged on one side of the corresponding cooling devices (See Fig 1), to make a working fluid inside a substrate evaporator (11) directly absorb the heat generated by the high-power devices (See Figs 1-3 and the corresponding text thereto); and
US 10,064,316 to Ono et al. which teaches a power conversion device with components located in a first box and a cooling system located in a second box.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835